DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 17 June 2022 [hereinafter Response] has been entered, where:
Claims 1, 6, 8, 10, 12, 16-18, 20, 24 and 25 have been amended.
Claims 2-5, 9, 13-15, and 21-23 have been cancelled.
New claims 26-29 are presented for examination.
Claims 1, 6-8, 10-12, 16-20, and 24-29 are pending.
Claims 1, 6-8, 10-12, 16-20, and 24-29 are rejected.
Applicant is reminded that “[o]ne or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application.” 37 CFR § 1.75. Applicant’s amended claims are instead “referring forward and backward” to claims (see, e.g., claim 6, which depends from claim 27, and claim 27, which depends from claim 1).
Claim Objections
3.	The objection to Claim 12 is WITHDRAWN in view of the Applicant’s amendment to the claim such that it now reads “the resource identifier.”
4.	Claim 1 is objected to because of the following informalities: 
Claim 1, line 16, recites “a resource identifier,” which should read --the resource identifier--.
Claim 12, line 3, recites “a resource identifier,” which should read --the resource identifier--.
Appropriate correction is required.
Claim Rejections - 35 U.S.C. § 112
5.	The following is a quotation of 35 U.S.C. § 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
6.	The rejections under Section 112(b) to claims 16-18, 22, and 24 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are WITHDRAWN in view of the Applicant’s amendments to the claims, respectively.
7.	The rejections under Section 112(b) to claims 1, 6-8, 10, 11, 21, 24 and 25 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are WITHDRAWN in view of the Applicant’s amendments to the claims, respectively.
8.	Claims 1, 6-8, 10, 11, 24, and 27 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, lines 27-28, recites “the one of the plurality of resource providers associated with the selected cluster,” which lacks antecedent basis within the claim. For examination purposes, the claim will be considered as drawing antecedence from “one of a plurality of resource providers” of lines 16-17 of the claim.
Claims 6-8, 10, 11, 24, and 27 depend directly or indirectly from claim 1, and are rejected as depending from a rejected claim; further, the claims fail to cure the deficiencies of claim 1.
Claim 10, line 1, recites “The method of claim 27,” which lacks antecedent basis because claim 27, line 1, recites “The computing system of claim 1.” For examination purposes, the claim will be considered as reciting “The computing system of claim 1.”
Claim Rejections - 35 U.S.C. § 101
9.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
10.	Claims 1, 6-8, 10-12, 16-20, and 24-29 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a “computing system,” which is a machine, and thus one of the four statutory categories of patentable subject matter. However, claim 1 further recites the limitation of “calculate at least one length of the resource identifier.” This limitation recites a mathematical concept, one of the groupings of abstract ideas. MPEP § 2106.04(a)(2). The claim additionally recites limitations of “select at least one clustering model from the plurality of trained clustering models . . . ,” “select . . . a cluster having a least distance from the resource identifier,” and “generate a request for resource information . . . .” Each of these limitations fall within a mental process, that include for example, “observations, evaluations, judgments, and opinions.” (MPEP § 2106.04(a)(2) subsection III.A). Thus, claim 1 recites an abstract idea.
The abstract idea of claim 1 is not integrated into a practical application, because the only other additional elements beyond the identified judicial exception recited in the claim are (i) a computing system, (ii) a computing device, and (iii) a system associated with the one of the plurality of resource providers. Applying the abstract idea on generic computer components (i.e., a computing system, a computing device) the computer readable storage medium) does not represent a practical application of the abstract idea. (MPEP § 2106.04(d)). Other additional elements recited merely recites more details or specifics of the abstract idea, such as the “training set . . . is created using training data set of resource identifiers each having a calculated length equal to a length of the plurality of lengths . . . .” An abstract idea with more specifics is still an abstract idea. Also, the claim recites the additional limitation “train a clustering model for each length of a plurality of lengths based on a respective training set of a plurality of training sets . . . ,” which lacks detail to “train a clustering model . . . ,” and thus is an insignificant extra-solution activity because the limitation cannot be reasonably characterized as either a mathematical concept or mental process. Still also, the claim recites insignificant extra-solution activities which is to (i) receive, from an identifier source, a resource identifier associated with one of a plurality of resource providers,” and (ii) “the request is provided to a system associated with the one of the plurality of resource providers associated with the selected cluster.” That is, “receive” and “provide” are synonymous to “receiving and transmitting data over a network.” (MPEP § 2106.05(d)). These additional elements cannot integrate the judicial exception into a practical application. Therefore, claim 1 is directed to the abstract idea. 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally, execution of the abstract idea on generic computer components cannot provide significantly more than the abstract idea itself. (MPEP § 2106.05(d)). Also further, there is no nexus between the field-of-use and generic computer components which, when taken in combination, could provide an inventive concept nor significantly more than an abstract idea. Therefore, claim 1 is subject-matter ineligible. 
Claim 12 recites a “method,” which is a process, and thus one of the four statutory categories of patentable subject matter. However, The claim recites limitations of “determining the at least one length,” “selecting at least one clustering model . . . ,” “selecting, using the selected clustering model, a cluster in the clustering model having a least distance from the resource identifier,” and generating a request for resource information including the resource identifier . . . .” Each of these limitations fall within a mental process, that include for example, “observations, evaluations, judgments, and opinions.” (MPEP § 2106.04(a)(2) subsection III.A). Thus, claim 12 recites an abstract idea.
The abstract idea of claim 12 is not integrated into a practical application because the only other additional elements beyond the identified judicial exception recited in the claim merely recite more details or specifics of the abstract idea, such as the “resource identifier comprises an alphanumeric string having at least one length,” “each training set of the plurality of training sets is created using training data set of resource identifiers each having a calculated length equal to a length of the plurality of lengths for which the respective clustering model is being trained,” and “trained . . . based on one of the at least one determined length of the resource identifier.” An abstract idea with more specifics is still an abstract idea. Also, the claim recites the additional limitation of “training a clustering model for each length of a plurality of lengths . . . ,” which lacks detail to “training a clustering model . . . ,” and thus is an insignificant extra-solution activity because the limitation cannot be reasonably characterized as either a mathematical concept or mental process. .Also, the claim recites insignificant extra-solution activities which include (i) receiving, from an identifier source, a resource identifier associated with one of a plurality of resource providers, . . .” and (ii) “the request is provided to a system associated with the one of the plurality of resource providers associated with the selected cluster.” That is, “receive” and “provide” are synonymous to “receiving and transmitting data over a network.” (MPEP § 2106.05(d)). These additional elements cannot integrate the judicial exception into a practical application. Therefore, claim 1 is directed to the abstract idea. 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Therefore, claim 12 is subject-matter ineligible.
Claim 20 recites a “non-transitory computer readable medium,” which is a product, and thus one of the four statutory categories of patentable subject matter. However, claim 20 further recites the limitation of “training a clustering model for each length of a plurality of lengths . . . ,” which recites a mathematical concept, one of the groupings of abstract ideas. (MPEP § 2106.04(a)(2)). The claim additionally recites limitations of “determining the at least one length,” “selecting at least one clustering model . . . ,” “Identifying, using the selected clustering model, a cluster in the clustering model having a least distance from the resource identifier,” and “generating a request for resource information including the resource identifier . . . .” Each of these limitations fall within a mental process, that include for example, “observations, evaluations, judgments, and opinions.” (MPEP § 2106.04(a)(2) subsection III.A). Thus, claim 20 recites an abstract idea.
The abstract idea of claim 20 is not integrated into a practical application, because the only other additional elements beyond the identified judicial exception recited in the claim are (i) a non-transitory computer readable medium, (ii) a processor, (iii) a device, and (iv) a system associated with the one of the plurality of resource providers. Applying the abstract idea on generic computer components (i.e., a non-transitory computer readable medium, a processor, a device, and a system) does not represent a practical application of the abstract idea. (MPEP § 2106.04(d)). Other additional elements recited merely recites more details or specifics of the abstract idea, such as the “training set . . . is created using training data set of resource identifiers each having a calculated length equal to a length of the plurality of lengths . . . .” An abstract idea with more specifics is still an abstract idea. Also, the claim recites insignificant extra-solution activities which is to (i) receive, from an identifier source, a resource identifier associated with one of a plurality of resource providers,” and (ii) “the request is provided to a system associated with the one of the plurality of resource providers associated with the selected cluster.” That is, “receive” and “provide” are synonymous to “receiving and transmitting data over a network.” (MPEP § 2106.05(d)). These additional elements cannot integrate the judicial exception into a practical application. Therefore, claim 20 is directed to the abstract idea. 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally, execution of the abstract idea on generic computer components cannot provide significantly more than the abstract idea itself. (MPEP § 2106.05(d)). Also further, there is no nexus between the field-of-use and generic computer components which, when taken in combination, could provide an inventive concept nor significantly more than an abstract idea. Therefore, claim 20 is subject-matter ineligible.
Claims 27, 28, and 29 depend from claims 1, 12, and 20, respectively, and recite additional limitations that fall within a mental process, that include for example, “observations, evaluations, judgments, and opinions.” (MPEP § 2106.04(a)(2) subsection III.A). Claims 27, 28, and 29 each recite “each clustering model for each length of the plurality of lengths is further trained by: identifying clusters . . . based on a similarity between each resource identifier,” “associating each cluster with one of a plurality of resource providers based on a percentage of resource identifiers in each cluster associated with the one of a plurality of resource providers relative to all other resource identifiers in the respective cluster,” “determining a cutoff threshold, wherein the cutoff threshold is based on the plurality of resource providers,” “selecting and merging two clusters based on a distance between them,” and “repeating the cluster selecting and merging until the number of clusters is equal to the determined cutoff threshold.” Also, because detail is provided to “train” in that “each clustering model . . . is further trained by . . . ” limitations that fall within a mental process, the recited additional limitation of “trained” or “training” is an additional judicial exception that also falls within a mental process. (MEPE § 2106.04(a)(2) subsection III.A). There are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, each of the claims are directed to a judicial exception as discussed in detail above with respect to claims 1, 12, and 20.
Claims 24, 25, and 26 depend from claims 27, 29, and 12, respectively, and recite additional limitations that fall within a mathematical concept. (MPEP § 2106.04(a)(2) subsection I.A (“Mathematical Relationships”)). Claims 24, 25, and 26 each recite “each cluster model for each length of the plurality of lengths is further trained by:” determining a cluster accuracy for each cluster based on the resource identifier associated with each data point in the cluster,” “incrementing the cutoff threshold when the cluster accuracy is below a threshold,” and “repeating cluster selecting and merging process for each of the one or more clustering cluster until the number of clusters is equal to the incremented cutoff threshold.” There are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, each of the claims are directed to a judicial exception as discussed in detail above with respect to claims 27, 29, and 12.
Claims 6 and 10 depends from claim 27. Claims 7 and 8 depend from claim 6. Claim 11 depends from claim 1. Claim 16 depends from claim 28. Claim 17 depends from claim 16. Claim 18 depends from claim 28. Claim 19 depends from claim 12. Claims 6, 7, 8, 10, 11, 16, 17, 18, and 19 each recite additional limitations that fall within a mathematical concept. (MPEP §2106.04(a)(2) subsection 1.B (“Mathematical Formulas or Equations)) (claim 6 and 16: “the similarity between each resource identifier is based on a distance (d) calculated as . . . . ;” claim 7: “the weighting coefficients α1, α1, . . . , αn are determined using equations . . . . ;” claims 8 and 18: “the cutoff threshold is further determined based on a clustering accuracy . . . ;” claims 11 and 19: “the least distance from the resource identifier is determined based on a distance (di,j) between resource identifier and each cluster (i) in a clustering model and calculated as . . . ;” claim 17: “the weighting coefficients α1, α1, . . . , αn are determined using equations . . . . .”). There are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, each of the claims are directed to a judicial exception as discussed in detail above with respect to claims 1, 6, 12, 16, 27, 28, and 29.
Claim Rejections - 35 U.S.C. § 103
11.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claims 1, 12, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 2017/0147930 to Bellala et al. [hereinafter Bellala] in view of US Published Application 20170154347 to Bateman [hereinafter Bateman].
Regarding claim 1, Bellala teaches [a] computing system (Bellala ¶ 0001 teaches [a]nalysis of time series data generated by a system) for determining a resource provider of a resource identifier comprising:
a computing device (Bellala ¶ 0026 teaches a computing device) configured to:
calculate at least one length of a . . . identifier (Bellala, Fig. 4, teaches an example histogram of segment lengths of a time series:

    PNG
    media_image1.png
    835
    1593
    media_image1.png
    Greyscale

Bellala ¶ 0062 teaches the segments identified from all the commutes (that is, those “segments identified” are a . . . identifier) in the training time series data may be categorized into several bins, where the bin characteristics (e.g., bin widths) may be identified by fitting a Gaussian mixture model on the segment lengths (that is, calculate at least one length of a . . . identifier); see also Bellala ¶ 0087, which teaches processor I 202 executes instructions for a training module 1206 to pre-process training time series data (that is, for example, “pre-process training . . . data” is to calculate at least one length of a . . . identifier) received from a plurality of sources);
train a clustering model for each length of a plurality of lengths based on a respective training set of a plurality of training sets (Bellala ¶ 0029 teaches generates a trained model (that is, train a clustering model) to learn characteristics of a system of interest from training time series data by segmenting the training time series data into homogeneous windows of variable length (that is, “homogeneous windows of variable length” are for each length of a plurality of lengths based on a respective training set of a plurality of training sets); see also Bellala ¶ 0087 (training module 1206)),
wherein each training set of the plurality of training sets is created using a training data of . . . identifiers each having a calculated length equal to a length of the plurality of lengths for which the respective clustering model is being trained (Bellala, Fig. 2, teaches a “Module I” for generating a trained model to learn characteristics of a system of interest from training time series data:

    PNG
    media_image2.png
    597
    880
    media_image2.png
    Greyscale

Bellala ¶¶ 0054-55 teaches at Module I 202, training time series data from a system under performance testing may be received and model parameters for the training time series data may be identified. . . . The training time series data may be segmented, the segments may be clustered, and a cluster score may be determined for each cluster. At 210 of Module I 202, a trained model may be generated, where the trained model may include a medoid of each cluster, statistics related to each cluster (e.g., when the cluster is based on a Gaussian distribution), and labels (that is, “labels” are identifiers) and cluster scores for each cluster; Bellala ¶¶ 0062-63 teaches the segments identified . . . in the training time series data may be categorized into several bins, where the bin characteristics (e.g., bin widths) may be identified by fitting a Gaussian mixture model on the segment lengths (that is, “segment lengths” are a training data of . . . identifiers each having a calculated length equal to a length of the plurality of lengths for which the respective clustering model is being trained) segments within each category may then be clustered using K-means, where the optimal number of clusters may be selected using the cluster variance criterion described herein);
* * *
select at least one clustering model from the plurality of trained clustering models trained for each length of the plurality of lengths based on one of the at least one calculated length of the . . . identifier (Bellala ¶ 0029 teaches generates a trained model to learn characteristics of a system of interest from training time series data by segmenting the training time series data into homogeneous windows of variable length (that is, “homogeneous windows of variable length” are the plurality of trained clustering models trained for each length of the plurality of lengths based on one of the at least one calculated length));
select, using the selected clustering model, a cluster having a least distance from the resource identifier (Bellala ¶ 0034 teaches [c]lustering techniques generally require computation of a similarity or distance measure (such as Euclidean distance) between every pair of segments (that is, “similarity or distance measure” is used to select, using the selected clustering model, a cluster having a least distance from the resource identifier); see also Bellala ¶ 0047 additional segments may be assigned to a closest cluster (that is, “closest” is a least distance from the resource identifier), based on the Euclidean distance in the feature space used in the trained model, and the closest cluster may be identified as the training cluster);
* * *
Though Bellala teaches cluster training and cluster model selection, Bellala, however, does not explicitly teach that the “identifier” is a “resource identifier,” and also does not explicitly teach -
* * *
receive, from an identifier source, a resource identifier associated with one of a plurality of resource providers;
* * *
generate a request for resource information including the resource identifier, wherein the request is provided to a system associated with the one of the plurality of resource providers associated with the selected cluster.
But Bateman teaches -
* * *
receive, from an identifier source, a resource identifier associated with one of a plurality of resource providers (Bateman Fig. 2 teaches a delivery prediction system that generates delivery prediction models (Examiner annotations in dashed-line boxes):

    PNG
    media_image3.png
    696
    777
    media_image3.png
    Greyscale

Bateman ¶ 0026 teaches S110 can include establishing one or more webhook endpoint Uniform Resource Locators (URLs) for receiving communication from one or more carriers (that is, a plurality of resource providers); and receiving data (e.g., delivery data, parcel data, etc.) through one or more Hypertext Transfer Protocol (HTTP) POST requests at the one or more webhook endpoint URLs (that is, the “HTTP POST request” has a resource identifier associated with one of a plurality of resource providers) in response to one or more event occurrences (e.g., a first carrier updating a delivery status change associated with the first tracking number); with respect to analyzing “delivery data,” Bateman ¶ 0041 teaches [shipping carrier shipping the parcel can] be received without an associated shipping carrier identifier (e.g., when a user transmits a tracking number but not an associated shipping carrier identifier through an API; when the tracking number is associated with tracking data from a shipping service platform distinct from the shipping carrier; etc.). In such cases, Block S140 can include automatically identifying the shipping carrier associated with a given tracking number, such as by analyzing and/or processing the tracking number (e.g., determining an alphanumeric pattern; pattern matching the alphanumeric pattern to patterns used by different shipping carriers; parsing1 the tracking number for characters indicative of shipping carrier; parsing the tracking number into features and executing a machine learning algorithm with the features; etc.). In an example, Block S140 can include automatically identifying a carrier (e.g., a first carrier, a second carrier (that is, “identifying a carrier” is one of a plurality of resource providers)) as associated with the a tracking number (e.g., a first tracking number, a second tracking number) based on analyzing the tracking number));
* * *
generate a request for resource information including the resource identifier (Bateman ¶ 0042 teaches generating and transmitting an API request including a tracking number to a shipping carrier, and parsing the response by the shipping carrier. In another example, Block S140 can include submitting the tracking number via a webform and scraping the resulting website generated after submission of the webform (e.g., the tracking page) (that is, generate a request for resource information including the resource identifier)), wherein the request is provided to a system associated with the one of the plurality of resource providers associated with the selected cluster (Bateman ¶ 0011 teaches determining a delivery estimate for the parcel based on processing the parcel features with the cross-carrier delivery prediction model S160 (that is, the request is provided to a system associated with the one of the plurality of resource providers associated with the selected cluster)).
Bellala and Bateman are from the same or similar field of endeavor. Bellala teaches data collection, storage and algorithmic processing may be performed on an in-situ edge node, and results of the analyses may be forwarded to a centralized mother node in the context of a fleet of vehicles. Bateman teaches a processing system-based parcel delivery prediction system for predicting delivery estimates based on delivery data analysis for accessing resource identifiers. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Bellala pertaining cluster model training and selection in a vehicle fleet context with the clustering model training based on resource identifiers of Bateman.
The motivation to do so is because in view of the benefits over traditional approaches to determining delivery estimate times for shipments, first, with respect to delivery-data retrieval, and second, automatic communication with digital platforms of a plurality of shipping carriers. (Bateman ¶¶ 0014-15). 
Examiner notes that the term "computing system" and “computing device” recited in Applicant's claim are interpreted to be a well-known hardware structures. 
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction.
Regarding claim 12, Bellala teaches [a] method (Bellala ¶ f0022) for determining a resource provider of a resource identifier, the method comprising
receiving, from an identifier source, a resource identifier associated with one of a plurality of resource providers (Bellala ¶ 0040 teaches training module 108 may pre-process the testing time series data based on one of data interpolation, data imputation, feature sub-selection, data fusion, validation, estimation, and editing. For example, training time series data 104 related to a system of interest may be obtained from a single or multiple sources (that is, a . . . identifier associated with one of a plurality of resource providers), . . . ;
determining the at least one length (Bellala, Fig. 4, teaches an example histogram of segment lengths of a time series:

    PNG
    media_image1.png
    835
    1593
    media_image1.png
    Greyscale

Bellala ¶ 0062 teaches the segments identified from all the commutes (that is, those “segments identified” are a . . . identifier) in the training time series data may be categorized into several bins, where the bin characteristics (e.g., bin widths) may be identified by fitting a Gaussian mixture model on the segment lengths (that is, calculate at least one length of a . . . identifier); see also Bellala ¶ 0087, which teaches processor I 202 executes instructions for a training module 1206 to pre-process training time series data (that is, for example, “pre-process training . . . data” is to calculate at least one length) received from a plurality of sources);
training a clustering model for each length of a plurality of lengths based on a respective training set of a plurality of training sets (Bellala ¶ 0029 teaches generates a trained model (that is, training a clustering model) to learn characteristics of a system of interest from training time series data by segmenting the training time series data into homogeneous windows of variable length (that is, “homogeneous windows of variable length” are for each length of a plurality of lengths based on a respective training set of a plurality of training sets); see also Bellala ¶ 0087 (training module 1206)), 
wherein each training set of the plurality of training sets is created using a training data of . . . identifiers each having a calculated length equal to a length of the plurality of lengths for which the respective clustering model is being trained (Bellala, Fig. 2, teaches a “Module I” for generating a trained model to learn characteristics of a system of interest from training time series data:

    PNG
    media_image2.png
    597
    880
    media_image2.png
    Greyscale

Bellala ¶¶ 0054-55 teaches at Module I 202, training time series data from a system under performance testing may be received and model parameters for the training time series data may be identified. . . . The training time series data may be segmented, the segments may be clustered, and a cluster score may be determined for each cluster. At 210 of Module I 202, a trained model may be generated, where the trained model may include a medoid of each cluster, statistics related to each cluster (e.g., when the cluster is based on a Gaussian distribution), and labels (that is, “labels” are identifiers) and cluster scores for each cluster; Bellala ¶¶ 0062-63 teaches the segments identified . . . in the training time series data may be categorized into several bins, where the bin characteristics (e.g., bin widths) may be identified by fitting a Gaussian mixture model on the segment lengths (that is, “segment lengths” are a training data of . . . identifiers each having a calculated length equal to a length of the plurality of lengths for which the respective clustering model is being trained) segments within each category may then be clustered using K-means, where the optimal number of clusters may be selected using the cluster variance criterion described herein);
selecting at least one clustering model from the plurality of trained clustering models trained for each length of the plurality of lengths based on one of the at least one calculated length of the . . . identifier (Bellala ¶ 0029 teaches generates a trained model to learn characteristics of a system of interest from training time series data by segmenting the training time series data into homogeneous windows of variable length (that is, “homogeneous windows of variable length” are the plurality of trained clustering models trained for each length of the plurality of lengths based on one of the at least one calculated length));
selecting, using the selected clustering model, a cluster having a least distance from the resource identifier (Bellala ¶ 0034 teaches [c]lustering techniques generally require computation of a similarity or distance measure (such as Euclidean distance) between every pair of segments (that is, “similarity or distance measure” is used to select, using the selected clustering model, a cluster having a least distance from the resource identifier); see also Bellala ¶ 0047 additional segments may be assigned to a closest cluster (that is, “closest” is a least distance from the resource identifier), based on the Euclidean distance in the feature space used in the trained model, and the closest cluster may be identified as the training cluster));
* * *
Though Bellala teaches cluster training and cluster model selection, Bellala, however, does not explicitly teach that the “identifier” is a “resource identifier,” and also does not explicitly teach -
* * *
receiving, from an identifier source, a resource identifier associated with one of a plurality of resource providers, wherein the resource identifier comprises an alphanumeric string having at least one length;
* * *
generating a request for resource information including the resource identifier, wherein the request is provided to a system associated with the one of the plurality of resource providers associated with the selected cluster.
But Bateman teaches -
receiving, from an identifier source, a resource identifier associated with one of a plurality of resource providers (Bateman Fig. 2 teaches a delivery prediction system that generates delivery prediction models (Examiner annotations in dashed-line boxes):

    PNG
    media_image3.png
    696
    777
    media_image3.png
    Greyscale

Bateman ¶ 0026 teaches S110 can include establishing one or more webhook endpoint Uniform Resource Locators (URLs) for receiving communication from one or more carriers (that is, a plurality of resource providers); and receiving data (e.g., delivery data, parcel data, etc.) through one or more Hypertext Transfer Protocol (HTTP) POST requests at the one or more webhook endpoint URLs (that is, the “HTTP POST request” has a resource identifier associated with one of a plurality of resource providers) in response to one or more event occurrences (e.g., a first carrier updating a delivery status change associated with the first tracking number); with respect to analyzing “delivery data,” Bateman ¶ 0041 teaches [shipping carrier shipping the parcel can] be received without an associated shipping carrier identifier (e.g., when a user transmits a tracking number but not an associated shipping carrier identifier through an API; when the tracking number is associated with tracking data from a shipping service platform distinct from the shipping carrier; etc.). In such cases, Block S140 can include automatically identifying the shipping carrier associated with a given tracking number, such as by analyzing and/or processing the tracking number (e.g., determining an alphanumeric pattern; pattern matching the alphanumeric pattern to patterns used by different shipping carriers; parsing2 the tracking number for characters indicative of shipping carrier; parsing the tracking number into features and executing a machine learning algorithm with the features; etc.). In an example, Block S140 can include automatically identifying a carrier (e.g., a first carrier, a second carrier (that is, “identifying a carrier” is one of a plurality of resource providers)) as associated with the a tracking number (e.g., a first tracking number, a second tracking number) based on analyzing the tracking number)), wherein the resource identifier comprises an alphanumeric string having first at least one length (Bateman ¶ 0041 teaches the tracking number can include alphanumeric characters . . . and/or be any suitable form (that is, the resource identifier comprises an alphanumeric string having at least one length));
* * *
generating a request for resource information including the resource identifier (Bateman ¶ 0042 teaches generating and transmitting an API request including a tracking number to a shipping carrier, and parsing the response by the shipping carrier. In another example, Block S140 can include submitting the tracking number via a webform and scraping the resulting website generated after submission of the webform (e.g., the tracking page) (that is, generating a request for resource information including the resource identifier)), wherein the request is provided to a system associated with the one of the plurality of resource providers associated with the selected cluster (Bateman ¶ 0011 teaches determining a delivery estimate for the parcel based on processing the parcel features with the cross-carrier delivery prediction model S160 (that is, the request is provided to a system associated with the one of the plurality of resource providers associated with the selected cluster)).
Bellala and Bateman are from the same or similar field of endeavor. Bellala teaches data collection, storage and algorithmic processing may be performed on an in-situ edge node, and results of the analyses may be forwarded to a centralized mother node in the context of a fleet of vehicles. Bateman teaches a processing system-based parcel delivery prediction system for predicting delivery estimates based on delivery data analysis for accessing resource identifiers. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Bellala pertaining cluster model training and selection in a vehicle fleet context with the clustering model training based on resource identifiers of Bateman.
The motivation to do so is because in view of the benefits over traditional approaches to determining delivery estimate times for shipments, first, with respect to delivery-data retrieval, and second, automatic communication with digital platforms of a plurality of shipping carriers. (Bateman ¶¶ 0014-15). 
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction.
Regarding claim 20, Bellala teaches [a] non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor cause a device to perform operations (Bellala ¶ 0080 teaches a training module 108 may include hardware, including physical processors and computer readable memory to house and process such software algorithms) comprising:
receiving, from an identifier source, a resource identifier associated with one of a plurality of resource providers (Bellala ¶ 0040 teaches training module 108 may pre-process the testing time series data based on one of data interpolation, data imputation, feature sub-selection, data fusion, validation, estimation, and editing. For example, training time series data 104 related to a system of interest may be obtained from a single or multiple sources (that is, a . . . identifier associated with one of a plurality of resource providers), . . . ;
determining the at least one length (Bellala, Fig. 4, teaches an example histogram of segment lengths of a time series:

    PNG
    media_image1.png
    835
    1593
    media_image1.png
    Greyscale

Bellala ¶ 0062 teaches the segments identified from all the commutes (that is, those “segments identified” are a . . . identifier) in the training time series data may be categorized into several bins, where the bin characteristics (e.g., bin widths) may be identified by fitting a Gaussian mixture model on the segment lengths (that is, calculate at least one length of a . . . identifier); see also Bellala ¶ 0087, which teaches processor I 202 executes instructions for a training module 1206 to pre-process training time series data (that is, for example, “pre-process training . . . data” is to calculate at least one length) received from a plurality of sources);
training a clustering model for each length of a plurality of lengths based on a respective training set of a plurality of training sets (Bellala ¶ 0029 teaches generates a trained model (that is, training a clustering model) to learn characteristics of a system of interest from training time series data by segmenting the training time series data into homogeneous windows of variable length (that is, “homogeneous windows of variable length” are for each length of a plurality of lengths based on a respective training set of a plurality of training sets); see also Bellala ¶ 0087 (training module 1206)), 
wherein each training set of the plurality of training sets is created using a training data of . . . identifiers each having a calculated length equal to a length of the plurality of lengths for which the respective clustering model is being trained (Bellala, Fig. 2, teaches a “Module I” for generating a trained model to learn characteristics of a system of interest from training time series data:

    PNG
    media_image2.png
    597
    880
    media_image2.png
    Greyscale

Bellala ¶¶ 0054-55 teaches at Module I 202, training time series data from a system under performance testing may be received and model parameters for the training time series data may be identified. . . . The training time series data may be segmented, the segments may be clustered, and a cluster score may be determined for each cluster. At 210 of Module I 202, a trained model may be generated, where the trained model may include a medoid of each cluster, statistics related to each cluster (e.g., when the cluster is based on a Gaussian distribution), and labels (that is, “labels” are identifiers) and cluster scores for each cluster; Bellala ¶¶ 0062-63 teaches the segments identified . . . in the training time series data may be categorized into several bins, where the bin characteristics (e.g., bin widths) may be identified by fitting a Gaussian mixture model on the segment lengths (that is, “segment lengths” are a training data of . . . identifiers each having a calculated length equal to a length of the plurality of lengths for which the respective clustering model is being trained) segments within each category may then be clustered using K-means, where the optimal number of clusters may be selected using the cluster variance criterion described herein);
selecting at least one clustering model from the plurality of trained clustering models trained for each length of the plurality of lengths based on one of the at least one calculated length of the . . . identifier (Bellala ¶ 0029 teaches generates a trained model to learn characteristics of a system of interest from training time series data by segmenting the training time series data into homogeneous windows of variable length (that is, “homogeneous windows of variable length” are the plurality of trained clustering models trained for each length of the plurality of lengths based on one of the at least one calculated length));
identifying, using the selected clustering model, a cluster having a least distance from the resource identifier (Bellala ¶ 0034 teaches [c]lustering techniques generally require computation of a similarity or distance measure (such as Euclidean distance) between every pair of segments (that is, “similarity or distance measure” is used for identifying, using the selected clustering model, a cluster having a least distance from the resource identifier); see also Bellala ¶ 0047 additional segments may be assigned to a closest cluster (that is, “closest” is a least distance from the resource identifier), based on the Euclidean distance in the feature space used in the trained model, and the closest cluster may be identified as the training cluster));
* * *
Though Bellala teaches cluster training and cluster model selection, Bellala, however, does not explicitly teach that the “identifier” is a “resource identifier,” and also does not explicitly teach -
* * *
receiving, from an identifier source, a resource identifier associated with one of a plurality of resource providers, wherein the resource identifier comprises an alphanumeric string having at least one length;
* * *
generating a request for resource information including the resource identifier, wherein the request is provided to a system associated with the one of the plurality of resource providers associated with the selected cluster.
But Bateman teaches -
receiving, from an identifier source, a resource identifier associated with one of a plurality of resource providers (Bateman Fig. 2 teaches a delivery prediction system that generates delivery prediction models (Examiner annotations in dashed-line boxes):

    PNG
    media_image3.png
    696
    777
    media_image3.png
    Greyscale

Bateman ¶ 0026 teaches S110 can include establishing one or more webhook endpoint Uniform Resource Locators (URLs) for receiving communication from one or more carriers (that is, a plurality of resource providers); and receiving data (e.g., delivery data, parcel data, etc.) through one or more Hypertext Transfer Protocol (HTTP) POST requests at the one or more webhook endpoint URLs (that is, the “HTTP POST request” has a resource identifier associated with one of a plurality of resource providers) in response to one or more event occurrences (e.g., a first carrier updating a delivery status change associated with the first tracking number); with respect to analyzing “delivery data,” Bateman ¶ 0041 teaches [shipping carrier shipping the parcel can] be received without an associated shipping carrier identifier (e.g., when a user transmits a tracking number but not an associated shipping carrier identifier through an API; when the tracking number is associated with tracking data from a shipping service platform distinct from the shipping carrier; etc.). In such cases, Block S140 can include automatically identifying the shipping carrier associated with a given tracking number, such as by analyzing and/or processing the tracking number (e.g., determining an alphanumeric pattern; pattern matching the alphanumeric pattern to patterns used by different shipping carriers; parsing3 the tracking number for characters indicative of shipping carrier; parsing the tracking number into features and executing a machine learning algorithm with the features; etc.). In an example, Block S140 can include automatically identifying a carrier (e.g., a first carrier, a second carrier (that is, “identifying a carrier” is one of a plurality of resource providers)) as associated with the a tracking number (e.g., a first tracking number, a second tracking number) based on analyzing the tracking number)), wherein the resource identifier comprises an alphanumeric string having first at least one length (Bateman ¶ 0041 teaches the tracking number can include alphanumeric characters . . . and/or be any suitable form (that is, the resource identifier comprises an alphanumeric string having at least one length));
* * *
generating a request for resource information including the resource identifier (Bateman ¶ 0042 teaches generating and transmitting an API request including a tracking number to a shipping carrier, and parsing the response by the shipping carrier. In another example, Block S140 can include submitting the tracking number via a webform and scraping the resulting website generated after submission of the webform (e.g., the tracking page) (that is, generating a request for resource information including the resource identifier)), wherein the request is provided to a system associated with the one of the plurality of resource providers associated with the selected cluster (Bateman ¶ 0011 teaches determining a delivery estimate for the parcel based on processing the parcel features with the cross-carrier delivery prediction model S160 (that is, the request is provided to a system associated with the one of the plurality of resource providers associated with the selected cluster)).
Bellala and Bateman are from the same or similar field of endeavor. Bellala teaches data collection, storage and algorithmic processing may be performed on an in-situ edge node, and results of the analyses may be forwarded to a centralized mother node in the context of a fleet of vehicles. Bateman teaches a processing system-based parcel delivery prediction system for predicting delivery estimates based on delivery data analysis for accessing resource identifiers. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Bellala pertaining cluster model training and selection in a vehicle fleet context with the clustering model training based on resource identifiers of Bateman.
The motivation to do so is because in view of the benefits over traditional approaches to determining delivery estimate times for shipments, first, with respect to delivery-data retrieval, and second, automatic communication with digital platforms of a plurality of shipping carriers. (Bateman ¶¶ 0014-15). 
Examiner notes that the term "computer readable medium" and “processor” recited in Applicant's claim are interpreted to be a well-known hardware structures. 
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction.
15.	Claims 24-29 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 2017/0147930 to Bellala et al. [hereinafter Bellala] in view of US Published Application 20170154347 to Bateman [hereinafter Bateman] and T. Soni Madhulatha, “An Overview on Clustering Methods,” IOSR Journal of Eng’g (2012) [hereinafter Madhulatha].
Regarding claims 24 and 25, the combination of Bellala, Bateman, and Madhulatha teaches all of the limitations of claim 27 and 29, respectively, as described in detail herein.
Bellala teaches -
wherein each cluster model for each length of the plurality of lengths is further trained by:
determining a cluster accuracy for each cluster based on the resource identifier associated with each data point in the cluster (Bellala ¶ 0023 teaches The training module generates a trained model to learn characteristics of a system of interest from training time series data by segmenting the training time series data into homogeneous windows of variable length, clustering the segments to identify patterns, and associating each cluster with a cluster score (that is, “cluster score” is determining a cluster accuracy for each cluster based on the resource identifier associated with each data point in the cluster)) and
Madhulatha teaches -
incrementing the cutoff threshold based on the cluster accuracy (Madhulatha, Abstract, teaches the partitioning of a data set into subsets, so that the data in each subset according to some defined distance measure (that is, “some distance measure” is based on the cluster accuracy)
[Examiner notes that in a clustering context, “accuracy” relates to “distance measure” because lesser the accuracy, the “greater” the distance, which in sum, is based on the cluster accuracy]) and repeating the cluster selecting and merging until the number of clusters is equal to the incremented cutoff threshold (Madhulatha, right column of p. 720, “Hierarchical Clustering,” first full paragraph, teaches [e]ach (that is, incremented) agglomeration occurs at a greater distance between clusters than the previous agglomeration (that is, selecting and merging two clusters based on a distance between them), and one can decide to stop clustering either when the clusters are too far apart to be merged (that is, “too far apart” is based on the cluster accuracy) or when there is a sufficiently small number of clusters (that is, repeating the cluster selecting and merging until the number of clusters is equal to the incremented cutoff threshold)
[Examiner notes that “determined cutoff threshold” and “incremented cutoff threshold” are differences without a distinction]).
Regarding claim 26, the combination of Bellala and Bateman teaches all of the limitations of claim 12, as described herein in detail. 
Bellala teaches -
wherein each cluster model for each length of the plurality of lengths is further trained by:
determining a cluster accuracy for each cluster based on the resource identifier associated with each data point in the cluster (Bellala ¶ 0023 teaches The training module generates a trained model to learn characteristics of a system of interest from training time series data by segmenting the training time series data into homogeneous windows of variable length, clustering the segments to identify patterns, and associating each cluster with a cluster score (that is, “cluster score” is determining a cluster accuracy for each cluster based on the resource identifier associated with each data point in the cluster)) and
* * *
Though Bellala and Bateman teach the feature of cluster model generation, including data fusion and use of greedy bottom-up algorithms, the combination of Bellala and Bateman, however, does not explicitly teach -
incrementing the cutoff threshold based on the cluster accuracy and repeating the cluster selecting and merging until the number of clusters is equal to the incremented cutoff threshold.
But Madhulatha teaches -
incrementing the cutoff threshold based on the cluster accuracy (Madhulatha, Abstract, teaches the partitioning of a data set into subsets, so that the data in each subset according to some defined distance measure (that is, “some distance measure” is based on the cluster accuracy)
[Examiner notes that in a clustering context, “accuracy” relates to “distance measure” because lesser the accuracy, the “greater” the distance, which in sum, is based on the cluster accuracy]) and repeating the cluster selecting and merging until the number of clusters is equal to the incremented cutoff threshold (Madhulatha, right column of p. 720, “Hierarchical Clustering,” first full paragraph, teaches [e]ach (that is, incremented) agglomeration occurs at a greater distance between clusters than the previous agglomeration (that is, selecting and merging two clusters based on a distance between them), and one can decide to stop clustering either when the clusters are too far apart to be merged (that is, “too far apart” is based on the cluster accuracy) or when there is a sufficiently small number of clusters (that is, repeating the cluster selecting and merging until the number of clusters is equal to the incremented cutoff threshold)
[Examiner notes that “determined cutoff threshold” and “incremented cutoff threshold” are differences without a distinction]).
Bellala, Bateman and Madhulatha are from the same or similar field of endeavor. Bellala teaches data collection, storage and algorithmic processing may be performed on an in-situ edge node, and results of the analyses may be forwarded to a centralized mother node in the context of a fleet of vehicles. Bateman teaches a processing system-based parcel delivery prediction system for predicting delivery estimates. Madhulatha teaches that [c]lustering is a common technique for statistical data analysis, which is used in many fields, including machine learning, data mining, pattern recognition, image analysis and bioinformatics. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Bellala and Bateman pertaining cluster model training and selection in a vehicle fleet context with resource identifiers with the common clustering techniques of Madhulatha.
The motivation to do so is because [c]lustering can be considered the most important unsupervised learning problem; so, as every other problem of this kind, it deals with finding a structure in a collection of unlabeled data. A cluster is therefore a collection of objects which are “similar” between them and are “dissimilar” to the objects belonging to other clusters. (Madhulatha, left column of p. 719, “I. Introduction,” first paragraph).
Regarding claims 27, 28, and 29, the combination of Bellala and Bateman teaches all of the limitations of claims 1, 12, and 20, respectively, as set out in detail above.
Bellala teaches -
wherein each clustering model for each length of the plurality of lengths is further trained by:
identifying clusters in the respective training set of the plurality of training sets based on a similarity between each resource identifier (Bellala ¶ 0019 teaches an improved clustering assignment result, which is further grouped into similar behavioral clusters, irrespective of the durational partitions. For example, in an automotive scenario, the resultant clusters provide an improved set of clusters that segment each vehicular journey into a sequence of distinct behavioral periods; Bellala ¶ 0033 teaches training module 108 may cluster the segments to identify patterns. For example, a set of segments with different patterns may be extracted. Similar segments may be clustered to identify unique patterns and/or signatures in the segments, where each unique pattern may correspond to a cluster (that is, the “similar segments” is identifying clusters in the respective training set of the plurality of training sets based on a similarity between each resource identifier) 
[Examiner, as noted above, relies on Bateman as explicitly teaching a “resource identifier,” though Bellala also teaches cluster models applicable to a fleet of vehicles, and hence, having each fleet having “identifiers”]),
associating each cluster with one of a plurality of resource providers (Bellala ¶ 0057 teaches the time series data may be data collected from a vehicle to analyze and provide a performance metric evaluating the driving behavior. Such a performance metric may be valuable, for example, to individual users (e.g., drivers) to help improve mileage and/or reduce accidents. As another example, such a performance metric may be valuable to fleet operators (e.g., logistic companies) to better predict driver fatigue that may help prevent accidents (that is, identifying a “fleet operator” is one of a plurality of resource providers) and accordingly, is associating each cluster with one of a plurality of resource providers) based on a percentage of resource identifiers in each cluster (Bellala ¶ 0060 teaches a greedy bottom-up algorithm (that is, a “greedy . . . algorithm” is on a percentile basis, and thus, is based on a percentage of . . . identifiers in each cluster) may be utilized to segment the time series signal, such that the variance within each segment does not exceed a specified threshold. The threshold may be identified as a percentage value rather than an absolute value, as general driving patterns may vary with each driver (that is, with each driver is associated a percentage of resource identifiers in each cluster)) associated with the one of a plurality of resource providers relative to all other resource identifiers in the respective cluster (Bellala ¶ 0062 & Fig. 4 teaches the segments identified from all the commutes (that is, those “segments identified” are a . . . identifier; and for a “resource provider,” is one of a plurality of resource providers relative to all other . . . identifiers in the respective cluster)) in the training time series data may be categorized into several bins, where the bin characteristics (e.g., bin widths) may be identified by fitting a Gaussian mixture model on the segment lengths),
determining a cutoff threshold (Bellala ¶ 0031 teaches training module 108 may generate a trained model 108A to learn characteristics of a system of interest 102 from training time series data 104 by segmenting the training time series data 104 into homogeneous windows of variable length. A homogeneous window usually refers to a window with comparable values—more precisely, whose values are within a certain threshold of deviation (that is, the “threshold of deviation” is determining a cutoff threshold)), wherein the cutoff threshold is based on the plurality of resource providers (Bellala ¶ 0040 teaches training time series data 104 related to a system of interest may be obtained from a single or multiple sources (that is, “multiple sources” results in a cutoff threshold is based on the plurality of resource providers)),
Though Bellala and Bateman teach the feature of cluster model generation, including data fusion and use of greedy bottom-up algorithms, the combination of Bellala and Bateman, however, does not explicitly teach -
* * *
selecting and merging two clusters based on a distance between them, and repeating the cluster selecting and merging until the number of clusters is equal to the determined cutoff threshold.
But Madhulatha teaches -
selecting and merging two clusters based on a distance between them, and repeating the cluster selecting and merging until the number of clusters is equal to the determined cutoff threshold (Madhulatha, right column of p. 720, “Hierarchical Clustering,” first full paragraph, teaches [e]ach agglomeration occurs at a greater distance between clusters than the previous agglomeration (that is, selecting and merging two clusters based on a distance between them), and one can decide to stop clustering either when the clusters are too far apart to be merged or when there is a sufficiently small number of clusters (that is, repeating the cluster selecting and merging until the number of clusters is equal to the determined cutoff threshold)).
Bellala, Bateman and Madhulatha are from the same or similar field of endeavor. Bellala teaches data collection, storage and algorithmic processing may be performed on an in-situ edge node, and results of the analyses may be forwarded to a centralized mother node in the context of a fleet of vehicles. Bateman teaches a processing system-based parcel delivery prediction system for predicting delivery estimates. Madhulatha teaches that [c]lustering is a common technique for statistical data analysis, which is used in many fields, including machine learning, data mining, pattern recognition, image analysis and bioinformatics. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Bellala and Bateman pertaining cluster model training and selection in a vehicle fleet context with resource identifiers with the common clustering techniques of Madhulatha.
The motivation to do so is because [c]lustering can be considered the most important unsupervised learning problem; so, as every other problem of this kind, it deals with finding a structure in a collection of unlabeled data. A cluster is therefore a collection of objects which are “similar” between them and are “dissimilar” to the objects belonging to other clusters. (Madhulatha, left column of p. 719, “I. Introduction,” first paragraph).
16.	Claims 11 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 2017/0147930 to Bellala et al. [hereinafter Bellala] in view of US Published Application 20170154347 to Bateman [hereinafter Bateman] and Wedel et al., “Clustering Methods,” Int’l Series in Quantitative Marketing (2000) [hereinafter Wedel].
Regarding claim 11 and 19, the combination of Bellala and Bateman teaches all of the limitations of claims 1 and 12, respectively, as described herein in detail.
Though Bellala and Bateman teach the features of cluster training and application to tracking information, the combination of Bellala and, however, does not explicitly teach -
wherein the least distance from the resource identifier is determined based on a distance (di,j) between the resource identifier and each cluster (j) in a clustering model and calculated as:

    PNG
    media_image4.png
    86
    207
    media_image4.png
    Greyscale

wherein LL is the distance between the resource identifier and an ith element of the cluster (j).
But Wedel teaches -
wherein the least distance from the resource identifier is determined based on a distance (di,j) between the resource identifier and each cluster (j) in a clustering model and calculated as:

    PNG
    media_image4.png
    86
    207
    media_image4.png
    Greyscale

wherein LL is the distance between the resource identifier and an ith element of the cluster (j) (Wedel, at p. 47, “Clustering Methods - Similarity Measures,” Table 5.1: The Most Important Similarity Coefficients, teaches:

    PNG
    media_image5.png
    45
    248
    media_image5.png
    Greyscale

where wk is:

    PNG
    media_image6.png
    36
    126
    media_image6.png
    Greyscale

and Rk is the range of variable k).
Bellala, Bateman, and Wedel are from the same or similar field of endeavor. Bellala teaches data collection, storage and algorithmic processing may be performed on an in-situ edge node, and results of the analyses may be forwarded to a centralized mother node in the context of a fleet of vehicles. Bateman teaches a processing system-based delivery prediction system for predicting delivery estimates. Wedel teaches clustering methods including similarity (distance) functions with weighting considerations to further restrain the variance with a cluster and improve the resilience in the model to data noise. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the combination of Bellala and Bateman pertaining to clustering models using resource identifiers with the variance restraints and data noise resilience of Wedel.
The motivation for doing so is to improve clustering results by restraining the variance within a cluster to limit outliers and the cluster being affected by noise in the data. (Wedel, at p. 49, Clustering Methods - Agglomerative Cluster Algorithms,” second paragraph).
17.	Claims 6 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170147930 to Bellala et al. [hereinafter Bellala] in view of US Published Application 20170154347 to Bateman [hereinafter Bateman], T. Soni Madhulatha, “An Overview on Clustering Methods,” IOSR Journal of Eng’g (2012) [hereinafter Madhulatha] and US Published Application 20190205829 to Abebe et al. [hereinafter Abebe].
Regarding claim 6 and 16, the combination of Bellala, Bateman, and Madhulatha teaches all of the limitations of claim 27, as described herein in detail. 
Though Bellala, Bateman, and Madhulatha teach the feature of attribute similarity based on a distance, the combination of Bellala, Bateman, and Madhulatha, however, does not explicitly teach -
wherein the similarity between each resource identifier is based on a distance (d) calculated as:

    PNG
    media_image7.png
    56
    648
    media_image7.png
    Greyscale

wherein α1, α2 . . . αn are weighting coefficients, T0i and T1i are an ith digit of a corresponding resource identifier T0, T1, and ƒ is a distance function
But Abebe teaches -
wherein the similarity between each resource identifier is based on a distance (d) calculated as:

    PNG
    media_image7.png
    56
    648
    media_image7.png
    Greyscale

wherein α1, α2 . . . αn are weighting coefficients, T0i and T1i are an ith digit of a corresponding resource identifier T0, T1, and ƒ is a distance function (Abebe ¶ 0110 teaches the "features" correspond to data points within a cluster. Accordingly, in a K=3 learning model, for example, 3 distinct data points are selected as the original clusters.4 Then, when additional clustering data is received and features extracted (per blocks 601 and 602), the first cluster can be refined or changed (e.g., there are more data point values added, which changes the mean). For example, after the 3 distinct data points are selected, a distance (e.g., Euclidian distance (that is, ƒ is a distance function)) is measured between a first point (of a plurality of data points in the first cluster) and each of the 3 data points. Then the first point is assigned to the nearest of the 3 points (that is, T0i and T1i are an ith digit of a corresponding resource identifier T0, T1); Abebe ¶ 0114 teaches [n]ormalization is the process of changing one or more values in a data set (e.g., the clustering data management tool 715) to a common scale while maintaining the general distribution and ratios in the data set. In this way, although values are changed, differences between actual values in the data set are not distorted such that information is not lost5 (that is, normalization being α1, α2 . . . αn are weighting coefficients)).
Bellala, Bateman, Madhulatha and Abebe are from the same or similar field of endeavor. Bellala teaches data collection, storage and algorithmic processing may be performed on an in-situ edge node, and results of the analyses may be forwarded to a centralized mother node in the context of a fleet of vehicles. Bateman teaches a processing system-based parcel delivery prediction system for predicting delivery estimates. Madhulatha teaches that [c]lustering is a common technique for statistical data analysis, which is used in many fields, including machine learning, data mining, pattern recognition, image analysis and bioinformatics. Abebe teaches clustering shippers in a clustering model based on respective data point distances. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Bellala, Bateman and Madhulatha pertaining cluster model training and selection in a vehicle fleet context with resource identifiers using common clustering techniques with the shipper data point distances of Abebe.
The motivation to do so is to improve the accuracy of existing prediction technologies by clustering shippers or other entities at multiple different hierarchical levels to thereby enable more targeted predictive resource allocation. (Abebe ¶ 0021).
17.	Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170147930 to Bellala et al. [hereinafter Bellala] in view of US Published Application 20170154347 to Bateman [hereinafter Bateman], T. Soni Madhulatha, “An Overview on Clustering Methods,” IOSR Journal of Eng’g (2012) [hereinafter Madhulatha], US Published Application 20190205829 to Abebe et al. [hereinafter Abebe] and Wedel et al., “Market Segmentation: Conceptual and Methodological Foundations,” Springer Science (2000) (Chapter 5, Clustering Methods) [hereinafter Wedel].
Regarding claim 7, the combination of Bellala, Bateman, Madhulatha, and Abebe teaches all of the limitations of claim 6, as described herein in detail.
Though Bellala, Bateman, Madhulatha, and Abebe teach the features of a processing system-based delivery prediction system for predicting delivery estimates based on clustering models, the combination of Bellala, Bateman, Madhulatha, and Abebe, however, does not explicitly teach -
wherein the weighting coefficients α1, α2 . . . αn are determined using equations each pair of resource identifiers (T0, T1) with length n, coefficients are calculated as:

    PNG
    media_image8.png
    56
    650
    media_image8.png
    Greyscale

when the resource identifiers T0, T1 are associated with the same resource provider and

    PNG
    media_image9.png
    48
    640
    media_image9.png
    Greyscale

when the resource identifiers T0, T1 are not associated with the same resource provider.
But Wedel teaches -
wherein the weighting coefficients α1, α2 . . . αn are determined using equations each pair of resource identifiers (T0, T1) with length n, coefficients are calculated as:

    PNG
    media_image8.png
    56
    650
    media_image8.png
    Greyscale

when the resource identifiers T0, T1 are associated with the same resource provider and

    PNG
    media_image9.png
    48
    640
    media_image9.png
    Greyscale

when the resource identifiers T0, T1 are not associated with the same resource provider(Wedel, at p. 45, “Clustering Methods - Similarity Measures,” second full paragraph, teaches [t]he most important distinctions are whether or not (1) negative matches are incorporated into the similarity measure, (2) matched pairs of variables are weighted equally to or carry more weight than unmatched pairs (that is, the weighting coefficients . . . are calculated as . . . = 0 when the resource identifiers T0, T1 share a carrier) and (3) unmatched pairs carry more weight than matched pairs (that is, the weighting coefficients . . . are calculated as . . . = 1 when the resource identifiers T0, T1 have different carriers)).
Bellala, Bateman, Madhulatha, Abebe, and Wedel are from the same or similar field of endeavor. Bellala teaches data collection, storage and algorithmic processing may be performed on an in-situ edge node, and results of the analyses may be forwarded to a centralized mother node in the context of a fleet of vehicles. Bateman teaches a processing system-based parcel delivery prediction system for predicting delivery estimates. Madhulatha teaches that [c]lustering is a common technique for statistical data analysis, which is used in many fields, including machine learning, data mining, pattern recognition, image analysis and bioinformatics. Abebe teaches clustering shippers in a clustering model based on respective data point distances. Wedel teaches clustering methods including similarity (distance) functions with weighting considerations to further restrain the variance with a cluster and improve the resilience in the model to data noise. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Bellala, Bateman, Madhulatha, and Abebe pertaining cluster model training and selection in a vehicle fleet context with resource identifiers using common clustering techniques with the weighting considerations of Wedel.
The motivation for doing so is because cluster analysis is a convenient method commonly used in many disciplines to categorize entities (objects, animals, individuals, etc.) into groups that are homogeneous along a range of observed characteristics. Once those homogeneous groups are formed, the researcher can focus attention on a small number of groups rather than the large number of original entities. (Wedel, at p. 39, Clustering Methods,” first paragraph).
18.	Claims 10 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170147930 to Bellala et al. [hereinafter Bellala] in view of US Published Application 20170154347 to Bateman [hereinafter Bateman], T. Soni Madhulatha, “An Overview on Clustering Methods,” IOSR Journal of Eng’g (2012) [hereinafter Madhulatha] and Wedel et al., “Market Segmentation: Conceptual and Methodological Foundations,” Springer Science (2000) (Chapter 5, Clustering Methods) [hereinafter Wedel]. 
Regarding claims 10 and 18, the combination of Bellala, Bateman, Madhulatha, and Wedel teaches all of the limitations of claims 27 and 28, respectively, as described herein in detail. 
Though Bellala, Bateman, and Madhulatha teach the features of cluster training, evolution, and application to tracking information, the combination of Bellala, Bateman, and Madhulatha, however, does not explicitly teach -
wherein the cutoff threshold is further determined based on clustering accuracy, wherein the clustering accuracy is evaluated by:

    PNG
    media_image10.png
    57
    702
    media_image10.png
    Greyscale

But Wedel teaches -
wherein the cutoff threshold is further determined based on clustering accuracy, wherein the clustering accuracy is evaluated by:

    PNG
    media_image10.png
    57
    702
    media_image10.png
    Greyscale

(Wedel, at pp. 59-60, “Cluster Validation,” first & second paragraph teaches cluster validation, or replication. . . . [T]he major steps [are]: (1) the data are split into two random samples, (2) a cluster analysis is applied to the first sample, (3) the objects in the second sample are assigned to the clusters on the basis of distances to the cluster centroids, (4) the second sample is cluster analyzed (that is, a number of correctly identified resource identifiers with respect to a total number of resource identifiers), (5) the agreement between the two cluster solutions is computed. For that purpose, Hubert and Arabie's (1985) corrected Rand index6 is recommended. The level of agreement between the two classifications of the second (holdout) sample reflects the stability of the cluster solution across independent samples (that is, clustering accuracy)). 
Bellala, Bateman, Madhulatha, and Wedel are from the same or similar field of endeavor. Bellala teaches data collection, storage and algorithmic processing may be performed on an in-situ edge node, and results of the analyses may be forwarded to a centralized mother node in the context of a fleet of vehicles. Bateman teaches a processing system-based parcel delivery prediction system for predicting delivery estimates. Madhulatha teaches that [c]lustering is a common technique for statistical data analysis, which is used in many fields, including machine learning, data mining, pattern recognition, image analysis and bioinformatics. Wedel teaches clustering methods including similarity (distance) functions with weighting considerations to further restrain the variance with a cluster and improve the resilience in the model to data noise. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the combination of Bellala, Bateman, and Madhulatha pertaining to clustering models of clustering based on resource identifiers and cluster aggregation with the variance restraints and data noise resilience of Wedel.
The motivation for doing so is to improve clustering results by restraining the variance within a cluster to limit outliers and the cluster being affected by noise in the data. (Wedel, at p. 49, Clustering Methods - Agglomerative Cluster Algorithms,” second paragraph).
19.	Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170147930 to Bellala et al. [hereinafter Bellala] in view of US Published Application 20170154347 to Bateman [hereinafter Bateman], T. Soni Madhulatha, “An Overview on Clustering Methods,” IOSR Journal of Eng’g (2012) [hereinafter Madhulatha]and further in view of US Published Application 20190205829 to Abebe et al. [hereinafter Abebe] and further in view of and US Patent 10049148 to Fang et al. [hereinafter Fang].
Regarding claim 8, the combination of Bellala, Bateman, Madhulatha, and Abebe teaches all of the limitations of claim 6, as described herein in detail.
Though Bellala, Bateman, Madhulatha, and Abebe teach the features of a processing system-based delivery prediction system for predicting delivery estimates based on clustering models, the combination of Bellala, Bateman, Madhulatha, and Abebe, however, does not explicitly teach -
wherein the distance function ƒ is:

    PNG
    media_image11.png
    93
    704
    media_image11.png
    Greyscale

But Fang teaches -
wherein the distance function ƒ is:

    PNG
    media_image11.png
    93
    704
    media_image11.png
    Greyscale

(Fang 2:46-58 teaches [t]ext clustering is described. . . . [T]he topic clusters are generated by selecting seed words and finding topically related words leveraging word similarities (that is, the distance function ƒ) automatically learned using a training data set; with regard to similarity (that is, distance function ƒ), Fang 7:59 to 8:09 teaches word similarities can be further computed by a similarity measurement because now all the words are vectorized. Common similarity measurements include measurements such as Cosine Similarity, Manhattan Similarity and Euclidean Distance etc. Once the similarities of the word pairs in the training set are computed, a similarity model can be developed to take an input word and output a set of word vectors, such as a sorted list of M words in the training set that are ranked by their similarity scores (also referred to as distances) relative to the input word. For example, for the input word "employee", the similarity model can output 50 similar words found in the training data, such as "staff," "personnel," "worker," etc., each having a corresponding score indicating how similar the word is to "employee". At 306, the X, that has the greatest similarity sum is chosen to replace W in the text. For example, "employee" is replaced with "STAFF.”; Fang 6:37-44 teaches the technique described herein does not require the user to provide a predetermined number of topic clusters (that is, for example, resource identifiers) for the data to be analyzed (that is, resource identifiers), which is a number that the user normally does not know how to estimate).
Bellala, Bateman, Madhulatha, Abebe, and Fang are from the same or similar field of endeavor. Bellala teaches data collection, storage and algorithmic processing may be performed on an in-situ edge node, and results of the analyses may be forwarded to a centralized mother node in the context of a fleet of vehicles. Bateman teaches a processing system-based parcel delivery prediction system for predicting delivery estimates. Madhulatha teaches that [c]lustering is a common technique for statistical data analysis, which is used in many fields, including machine learning, data mining, pattern recognition, image analysis and bioinformatics. Abebe teaches clustering shippers in a clustering model based on respective data point distances. Fang teaches a distance function relating to string comparisons to form topic clusters. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Bellala, Bateman, Madhulatha, and Abebe pertaining cluster model training and selection in a vehicle fleet context with resource identifiers using common clustering techniques with the topic clustering for word strings of Fang.
The motivation for doing so is to significantly improve the accuracy of the final clustering results. (Fang 6:37-40).
20.	Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170147930 to Bellala et al. [hereinafter Bellala] in view of US Published Application 20170154347 to Bateman [hereinafter Bateman] in view of, T. Soni Madhulatha, “An Overview on Clustering Methods,” IOSR Journal of Eng’g (2012) [hereinafter Madhulatha], US Published Application 20190205829 to Abebe et al. [hereinafter Abebe], Wedel et al., “Market Segmentation: Conceptual and Methodological Foundations,” Springer Science (2000) (Chapter 5, Clustering Methods) [hereinafter Wedel], and US Patent 10049148 to Fang et al. [hereinafter Fang].
Regarding claim 17, the combination of Bellala, Bateman, Madhulatha, and Abebe teaches all of the limitations of claim 16, as described herein in detail.
Though Bellala, Bateman, Madhulatha, and Abebe teach the features of a processing system-based delivery prediction system for predicting delivery estimates based on clustering models, the combination of Bellala, Bateman, Madhulatha, and Abebe, however, does not explicitly teach -
wherein the weighting coefficients α1, α2 . . . αn are determined using equations each pair of resource identifiers (T0, T1) with length n, coefficients are calculated as:

    PNG
    media_image8.png
    56
    650
    media_image8.png
    Greyscale

when the resource identifiers T0, T1 are associated with the same resource provider and

    PNG
    media_image9.png
    48
    640
    media_image9.png
    Greyscale

when the resource identifiers T0, T1 are not associated with the same resource provider.
But Wedel teaches -
wherein the weighting coefficients α1, α2 . . . αn are determined using equations each pair of resource identifiers (T0, T1) with length n, coefficients are calculated as:

    PNG
    media_image8.png
    56
    650
    media_image8.png
    Greyscale

when the resource identifiers T0, T1 are associated with the same resource provider and

    PNG
    media_image9.png
    48
    640
    media_image9.png
    Greyscale

when the resource identifiers T0, T1 are not associated with the same resource provider (Wedel, at p. 45, “Clustering Methods - Similarity Measures,” second full paragraph, teaches [t]he most important distinctions are whether or not (1) negative matches are incorporated into the similarity measure, (2) matched pairs of variables are weighted equally to or carry more weight than unmatched pairs (that is, the weighting coefficients . . . are calculated as . . . = 0 when the resource identifiers T0, T1 share a carrier) and (3) unmatched pairs carry more weight than matched pairs (that is, the weighting coefficients . . . are calculated as . . . = 1 when the resource identifiers T0, T1 have different carriers)).
Bellala, Bateman, Madhulatha, Abebe, and Wedel are from the same or similar field of endeavor. Bellala teaches data collection, storage and algorithmic processing may be performed on an in-situ edge node, and results of the analyses may be forwarded to a centralized mother node in the context of a fleet of vehicles. Bateman teaches a processing system-based parcel delivery prediction system for predicting delivery estimates. Madhulatha teaches that [c]lustering is a common technique for statistical data analysis, which is used in many fields, including machine learning, data mining, pattern recognition, image analysis and bioinformatics. Abebe teaches clustering shippers in a clustering model based on respective data point distances. Wedel teaches clustering methods including similarity (distance) functions with weighting considerations. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to combine the teachings of the combination of Bellala, Bateman, Madhulatha, and Abebe pertaining to clustering models in delivery estimation having the shipper clusters with the weighting considerations of Wedel.
The motivation for doing so is because cluster analysis is a convenient method commonly used in many disciplines to categorize entities (objects, animals, individuals, etc.) into groups that are homogeneous along a range of observed characteristics. Once those homogeneous groups are formed, the researcher can focus attention on a small number of groups rather than the large number of original entities. (Wedel, at p. 39, Clustering Methods,” first paragraph).
Though Bellala, Bateman, Madhulatha, Abebe, and Wedel teach the features of a processing system-based delivery prediction system for predicting delivery estimates based on clustering models, the combination of Bellala, Bateman, Madhulatha, Abebe, and Wedel, however, does not explicitly teach -
. . . and wherein the distance function ƒ is:

    PNG
    media_image11.png
    93
    704
    media_image11.png
    Greyscale

But Fang teaches -
. . . and wherein the distance function ƒ is:

    PNG
    media_image11.png
    93
    704
    media_image11.png
    Greyscale

(Fang 2:46-58 teaches [t]ext clustering is described. . . . [T]he topic clusters are generated by selecting seed words and finding topically related words leveraging word similarities (that is, the distance function ƒ) automatically learned using a training data set; with regard to similarity (that is, distance function ƒ), Fang 7:59 to 8:09 teaches word similarities can be further computed by a similarity measurement because now all the words are vectorized. Common similarity measurements include measurements such as Cosine Similarity, Manhattan Similarity and Euclidean Distance etc. Once the similarities of the word pairs in the training set are computed, a similarity model can be developed to take an input word and output a set of word vectors, such as a sorted list of M words in the training set that are ranked by their similarity scores (also referred to as distances) relative to the input word. For example, for the input word "employee", the similarity model can output 50 similar words found in the training data, such as "staff," "personnel," "worker," etc., each having a corresponding score indicating how similar the word is to "employee". At 306, the X, that has the greatest similarity sum is chosen to replace W in the text. For example, "employee" is replaced with "STAFF.”; Fang 6:37-44 teaches the technique described herein does not require the user to provide a predetermined number of topic clusters (that is, for example, resource identifiers) for the data to be analyzed (that is, resource identifiers), which is a number that the user normally does not know how to estimate).
Bellala, Bateman, Madhulatha, Abebe, Wedel, and Fang are from the same or similar field of endeavor. Bellala teaches data collection, storage and algorithmic processing may be performed on an in-situ edge node, and results of the analyses may be forwarded to a centralized mother node in the context of a fleet of vehicles. Bateman teaches a processing system-based parcel delivery prediction system for predicting delivery estimates. Madhulatha teaches that [c]lustering is a common technique for statistical data analysis, which is used in many fields, including machine learning, data mining, pattern recognition, image analysis and bioinformatics. Abebe teaches clustering shippers in a clustering model based on respective data point distances. Wedel teaches clustering methods including similarity (distance) functions with weighting considerations. Fang teaches a distance function relating to string comparisons to form topic clusters. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to combine the teachings of the combination of Bellala, Bateman, Abebe, and Wedel pertaining to clustering models in delivery estimation including shipper clusters with the topic clustering for word strings of Fang.
The motivation for doing so is to significantly improve the accuracy of the final clustering results. (Fang 6:37-40).
Response to Arguments
21.	Applicant’s arguments have been fully considered but are moot in view of Applicant’s amendments necessitating the new grounds of rejection hereinabove; to the extent needed, Examiner responds below.
22.	With regard to the rejection under Section 101, Applicant submits that the instant claims overcome the rejection. (Response at pp. 13-16).
a.	Applicant argues the “Applicant’s Here, Applicant's claims do not recite one of the patent-ineligible mental process because the Claims cannot practically be performed in the human mind.” (Response at p. 13 (referring to Example 39 of the Office Guidance)).
Examiner respectfully disagrees. Example 39 of the Guidance refers to a “Method for Training a Neural Network for Facial Detection,” which provides an example of a claim that sets out patent-eligible subject matter because 
Applicant’s invention addresses this issue [inability to robustly detect human faces in images] by using a combination of features to more robustly detect human faces. The first feature is the use of an expanded training set of facial images to train the neural network. . . . [T]he second feature of applicant’s invention is the minimization of these false positives by performing an iterative training algorithm, in which the system is retrained with an updated training set containing the false positives produced after face detection has been performed on a set of non-facial images. This combination of features provides a robust face detection model that can detect faces in distorted images while limiting the number of false positives.”
(Example 39 of the Office Guidance, “Background”). The thrust of the Example is (a) the expanded training set, which trains the neural network, and (b) from a further updated training set generated to minimize false positives, re-train the neural network.
The instant claims, in contrast, recite “train a clustering model for each length,” in which further details are provided to the contents of the “respective training set of a plurality of training sets,” such as “resource identifiers each having a calculated length . . . for which the respective clustering model is being trained.” As set out above, the feature of training a clustering model is a mathematical concept, and is an abstract idea. An abstract idea with the further details remains an abstract idea.
b.	Applicant argues the instant claims are “‘not directed to’ an abstract idea under Step 2A, Prong 2,” because the claims integrate the abstract idea into a practical application. (Response at p. 15-16 (referring to Example 37 of the Office Guidance)).
Examiner respectfully disagrees. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. (MPEP § 2106.04(d)).
Applicant refers to exemplar claim 1 as “‘provid[ing] a specific improvement over prior systems, resulting in an improved user interface for electronic devices.’” (Response at p. 16). However, for an “improvement” to be considered as “integrated,” 
“first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel").
MPEP § 2106(d)(1)). Applicant does not point to a portion of the specification that sets forth an improvement in technology, nor does Examiner’s evaluation find that the specification describes the invention such that the improvement would be apparent to one of ordinary skill in the art. Accordingly, Examiner does not determine the claims improve the technology. 
23.	With regard to the rejections under Section 103, Applicant submits that “none of the cited references [of Bateman, Astiz, and/or Abebe] whether alone or in combination disclose, inter alia, the amended claim limitations.” (Response at p. 17).
Examiner agrees. Examiner relies on, inter alia, the cited prior art of Bellala and Madhulatha as teaching the features of Applicant’s claims, respectively, as set out in detail above. Accordingly, Applicant’s arguments are mooted in view of the amendments to the claims.
Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
(US Published Application 20190108458 to Yu et al.) teaches machine learning model for predicting a size fit satisfaction for a variable size component is trained using at least sizing profiles of a plurality of items and feedbacks of subjects.
(Mesa-Arango et al., “Demand clustering in freight logistics networks,” Transportation Research (2015)) teaches demand clustering is truckload combinatorial auctions where carriers bundle lanes of demand and price them taking advantage of economies of scope. This research presents a novel approach to cluster lanes of demand. Community detection is used to cluster the emergent network finding profitable collections of demand. 
25.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.S./
Examiner, Art Unit 2122
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 “parse” is “to examine in a minute way : analyze critically.” < https://www.merriam-webster.com/dictionary/parse>
        2 “parse” is “to examine in a minute way : analyze critically.” < https://www.merriam-webster.com/dictionary/parse>
        3 “parse” is “to examine in a minute way : analyze critically.” < https://www.merriam-webster.com/dictionary/parse>
        4 See also Provisional Application 62589823 ¶ 0004 (“the shipping unit clustering learning model is a k-means based clustering model”).
        5 See also Provisional Application 62589823 ¶ 0108.
        6 See sklearn.metrics.adjusted_rand_score (“computes a similarity measure between two clusterings by considering all pairs of samples and counting pairs that are assigned in the same or different clusters in the predicted and true clusterings”).